FILED
                           NOT FOR PUBLICATION
                                                                              MAY 24 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FELICIA JOHNSON,                                 No.   15-35921

              Plaintiff-Appellant,               D.C. No. 3:14-cv-00032-CL

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                            Submitted May 22, 2017 **


Before: D.W. NELSON, TROTT, and OWENS, Circuit Judges.

      Felicia Johnson appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we review de novo. Ghanim v. Colvin, 763 F.3d

1154, 1159 (9th Cir. 2014). We affirm the district court’s judgment.

      The administrative law judge (“ALJ”) did not err in according “little weight”

to the contradicted opinion of Luci Carstens, Ph.D., an examining psychologist.

The ALJ provided a specific and legitimate reason, supported by substantial

evidence, for discounting Dr. Carstens’s opinion by explaining that Johnson did

not fully disclose her drug and alcohol use to Dr. Carstens, and in particular did not

mention a relapse in 2009. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014). Any error in the other two reasons provided by the ALJ was harmless. See

Molina v. Astrue, 674 F.3d 1104, 1122 (9th Cir. 2012).

      AFFIRMED.




                                          2